Opinion by
Mr. Justice McCollum,
The real and only question raised on this appeal is whether the learned court below erred in refusing to instruct the jury that the defendant was entitled to a deduction for the clelay caused by the change of the girder. That the defendant suggested to his architect and on consultation with him directed that the change should be made is undisputed, and that the delay for which he seeks compensation was caused by this change is a fact established by the verdict of the jury based on competent and sufficient evidence. The sole ground on which he rests his claim for a deduction for the delay caused by the change is that the order or direction under which the change was made was not in writing. It seems that his contention is that, although he gave the order which caused the delay in the completion of tire building, he is entitled to compensation for *18the delay so caused, because he neglected to comply with a provision in his own contract which required a written order for any change which affected the cost of the building or the time of its completion. It is, hr view of the conceded and established facts in the case, an unconscionable contention because it demands that the defendant shall be rewarded for his own fault, and that the plaintiff shall lose by it. It may be that the plaintiff would have been justified in disregarding the order in the form in which it was given, but that his acquiescence in it would result in a reduction of the compensation which by the terms of his contract he was entitled to receive was certainly not foreseen or anticipated by him. According to the defendant’s construction of the contract, he might have given a verbal order for extra work which he knew would add at least a thousand dollars to'the cost of the building," and, on the performance of the work by the plaintiff he might successfully resist the claim of the latter to compensation for it, on the ground that the order under which the work was done was invalid. And on the same ground the defendant would be entitled to compensation for the delay which he knew must result from compliance with his verbal order for “ a variation from the drawings.” But we need not note or consider at this time every possible phase of the injustice that might be perpetrated under his construction of the contract. It is enough for our present purpose to ascertain whether Ms construction is applicable to the facts of the case we are considering. The defendant bases his claim for a deduction upon the last clause of the contract, and this provides that the plaintiff shall forfeit and pay to the defendant the sum of $10.00 for each day the work shall remain unfinished after the time agreed upon for its completion, “ unless such delay could not with reasonable diligence and prudence have been avoided or foreseen ” by him. The right of the defendant to compensation for the delay was not dependent upon the form of the order for the change which caused it, but upon the answer to the question whether the delay was in anywise attributable to a want of diligence or foresight on the part of the plaintiff. This question was for the jury upon the evidence. It was submitted under, instructions which properly placed upon the plaintiff the burden of showing that the delay in -the completion of the building “ could not with reasonable diligence and prudence have been *19avoided or foreseen by him.” This burden, or duty, be discharged to the satisfaction of the jury.
We think the learned court below correctly construed the provision in the contract in reference to compensation for delay in the completion of the building. It was that provision which gave the damages for delay which the defendant claimed he was entitled to recover by way of set-off in this action.
The last sentence in the excerpt from the charge which is the subject of complaint in the second specification of error must be considered in connection with what precedes and follows it, and so considered it furnishes no ground for reversing the judgment.
The specifications of error are overruled and the judgment is affirmed.